                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


RICHARD HOLLYFIELD                                :          DOCKET NO. 17-cv-0084
                                                                 SECTION P

VERSUS                                            :          JUDGE SUMMERHAYS

JACK HURST, ET AL.                                :          MAGISTRATE JUDGE KAY


                                  MEMORANDUM RULING


       Before the court is a Motion for Summary Judgment [doc. 27] filed pursuant to Rule 56 of

the Federal Rules of Civil Procedure by defendants Jack Hurst, Justin Deville, and Porchea

Jackson. This motion is filed in response to the lawsuit brought by plaintiff Richard Hollyfield, an

inmate in the custody of the Louisiana Department of Public Safety and Corrections (“DOC”).

Hollyfield, who is represented by counsel, complains about medical care he received while

incarcerated.

                                              I.
                                          BACKGROUND

       Hollyfield complains about medical care received during his incarceration at Allen

Correctional Center (“ACC”), from May 31 to September 18, 2016. Doc. 15. Specifically, he

alleges that he was injured on May 13, 2016, when a medical resident at the University of New

Orleans Medical Center “grabbed his scrotum during a medical examination for a hernia repair

issue and crushed it.” Doc. 34 at 7. On May 31, he was transferred from Elayn Hunt Correctional

Center to ACC. Id. At ACC, medical staff discontinued the pain medication prescribed by his

surgeon even though Hollyfield repeatedly complained of pain and requested that the surgeon’s


                                                -1-
orders be followed. Doc. 15 at 3. Medical staff also refused to provide the scrotal device prescribed

by Hollyfield’s surgeon in May 2016 to prevent further injury, until July 29, 2016. Id. at 3–4.

Hollyfield requested to be moved to a dormitory closer to the cafeteria because of the pain he

experienced while walking. Id. at 4. ACC physician Jack Hurst and ACC health services

administrator Justin Deville refused this request, and Hurst told Hollyfield he “would have more

than just his nuts hurting” if he brought it up again. Id. Hollyfield states that he made several sick

calls through the month of June relating to the pain he was experiencing, but that Hurst and Nurse

Porchea Jackson refused to see him even though his unit captain supported his claim of severe pain

and need for medical assistance. Id. at 4–7. Hollyfield maintains that ACC medical personnel

refused to treat his pain or otherwise give medical attention for the remainder of his time at that

facility. Id. at 7–8.

        Hollyfield’s medical records show that he was assessed by Hurst on May 31 and June 2,

2016. Doc. 27, att. 4, pp. 2–14. As a result of those assessments Hurst created a Chronic Care

Treatment Plan for Hollyfield, which included a referral to psychiatry. Id. at 14. Hurst discontinued

Hollyfield’s Neurontin prescription but renewed other medications and prescribed a support

device, which Hollyfield filled on June 4, 2016. Id. at 6, 14, 56–57. Following sick calls made by

Hollyfield on June 7 and 8, 2016, Hurst also prescribed a 30-day course of naproxen for pain relief

starting on June 8. Id. at 17–18, 22, 58. Hollyfield made further sick calls complaining of pain on

June 9, in response to which a chest X-ray was ordered, and June 30, in response to which

Hollyfield was prescribed ice packs and Tylenol. Id. at 23–28. Hollyfield made another sick call

for testicular pain on July 17. Id. at 30. The nurse who examined him noted some swelling to one

testicle, ordered a course of Motrin, and referred Hollyfield to the physician for evaluation of his

chronic complaint. Id. at 30–31. Hollyfield saw the physician, Dr. Chatman, on July 19. Id. at 32.



                                                 -2-
Chatman granted Hollyfield’s request for another kind of support device, made a referral for a

urology consult, and ordered another course of naproxen. 1 Id. at 32–34. Hollyfield made sick calls

on July 31 and August 3, still complaining of testicular pain. Id. at 35–36. At the second visit

Chatman noted that Hollyfield might be better served by a transfer, given the limited options for

treating his pain at ACC. Id. at 36. He was taken to Elayn Hunt Correctional Center (“EHCC”) for

a consult at their surgical clinic on August 8, after which a course of ibuprofen was prescribed,

and ACC personnel completed a medical transfer request for him on August 15. Id. at 40–44.

Hollyfield was transferred to Robert LaSalle Correctional Center on or around September 19,

2016. See doc. 1, p. 1 (complaint); doc. 27, att. 4, pp. 52–53 (medical records transfer and DOC

email about EHCC follow-up appointment).

         After unsuccessfully pursuing administrative remedies against ACC personnel, Hollyfield

filed suit in this Court on January 18, 2017, against Hurst, Jackson, and Deville. Doc. 1. He alleges

violations of his constitutional rights under 42 U.S.C. § 1983 and negligent medical care under

Louisiana law. The defendants now move for summary judgment.

                                                      II.
                                               LEGAL STANDARDS

         A court should grant a motion for summary judgment when the movant shows “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of



1
  Hollyfield alleges in his response brief that Chatman also ordered a prescription (amitriptyline) for nerve pain, but
later told him that Deville had cancelled the order. Doc. 34, p. 14. The medical records do show that Chatman ordered
a course of amitriptyline on July 19, 2016, though there is no indication that the order was filled. Doc. 27, att. 4, p.
32; see id. at 55–65 (medication records). Hollyfield, however, provides no proof that it was cancelled or by whom.
He also provides no citation for Chatman’s alleged statement other than his own declaration, and nothing to overcome
its exclusion as hearsay. See doc. 34, att. 1, p. 14. Meanwhile, Deville provides an affidavit in which he states that he
is a registered nurse but that his duties at ACC “primarily addressed assurance of compliance with accreditation and
contractual standards, as well as staffing issues” and that he had no role in Hollyfield’s housing assignments or
prescriptions. Doc. 27, att. 3. He states that his only involvement in Hollyfield’s care was in August 2016, when he
was advised by an ACC nurse of Hollyfield’s “litany of issues” and suggested to Chatman that he (Chatman) review
the case for possible medical transfer. Id. Accordingly, the Court does not credit Hollyfield’s new allegations about
Deville’s role in cancelling his prescriptions.

                                                          -3-
law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially responsible for

identifying portions of pleadings and discovery that show the lack of a genuine issue of material

fact. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). The court must deny the motion

for summary judgment if the movant fails to meet this burden. Id.

       If the movant makes this showing, however, the burden then shifts to the non-moving party

to “set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This requires more than mere

allegations or denials of the adverse party's pleadings. Instead, the nonmovant must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v. Gutterman,

896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on a

motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000). The court is also required to view all evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in that party’s favor. Clift v. Clift, 210 F.3d 268,

270 (5th Cir. 2000). Under this standard, a genuine issue of material fact exists if a reasonable trier

of fact could render a verdict for the nonmoving party. Brumfield v. Hollins, 551 F.3d 322, 326

(5th Cir. 2008).

                                                 III.
                                           APPLICATION

   A. Deliberate Indifference Claims

       Hollyfield first alleges that he is entitled to damages under 42 U.S.C. § 1983 because the

medical care he received from defendants amounted to a violation of his rights under the Eighth

Amendment. Deliberate indifference to a prisoner’s serious medical needs by prison officials


                                                  -4-
violates the Eighth Amendment and therefore gives rise to a claim for damages against state actors

under 42 U.S.C. § 1983. Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). Under this theory, a prison

official is not liable unless he both knows of and disregards an excessive risk to inmate health or

safety. Farmer v. Brennan, 511 U.S. 825, 835–37 (1994). “Deliberate indifference encompasses

only unnecessary and wanton infliction of pain repugnant to the conscience of mankind;” thus the

test is “[s]ubjective recklessness” as used in criminal law. Norton v. Dimazana, 122 F.3d 286, 291

(5th Cir. 1997) (quoting Farmer, 511 U.S. at 838–40). A prisoner’s disagreement with his

treatment does not constitute deliberate indifference, absent exceptional circumstances. Gobert v.

Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). Instead, the prisoner must submit evidence to show

that prison officials refused to treat him, ignored his complaints, intentionally treated him

incorrectly, or engaged in any similar conduct evincing a wanton disregard for serious medical

needs. Id.

       Hollyfield points to Hurst’s record of having his license suspended for substance abuse as

his reason for not prescribing stronger pain medication. Doc. 34, pp. 30–31. He complains about

Hurst and Deville’s refusal to move him to a different dormitory and the fact that Hurst’s

examination notes provide “no indication of any physical examination.” Id. at 17. He also provides

accounts from other inmates at ACC who were dissatisfied with their care. See id. at 18–30.

       Hollyfield fails to refute the defendants’ showing that he received timely medical care for

his complaints. Instead, his only dispute appears to be with the types of accommodations offered

and medication prescribed. Although Hollyfield continued to complain of pain and requested

different accommodations, the Eighth Amendment does not protect against mere discomfort or

inconvenience. Woods v. Edwards, 51 F.3d 577, 581 (5th Cir. 1995). The defendants’ decisions

on this matter are a “classic example of a matter of medical judgment.” Gobert, 463 F.3d at 346.



                                                -5-
As multiple district courts in this circuit have found, a plaintiff does not establish deliberate

indifference where the record shows he was given pain medication and other treatment, and he

only complains that different or additional treatment was not ordered. E.g., Estes v. Bower, 2002

WL 628755 (N.D. Tex. Apr. 17, 2002), aff'd, 73 F. App’x 747 (5th Cir. 2003); Lusk v. Dallas Cnty.

Sheriff’s Dep’t, 2002 WL 31757706 (N.D. Tex. Nov. 29, 2002); Green v. Doe, 2004 WL 1152035

(N.D. Tex. May 24, 2004); Sides v. Abangdon, 2010 WL 4537914 (S.D. Miss. Nov. 2, 2010); see

also Payton v. Gusman, 2013 WL 5530280, at *11 (E.D. La. Oct. 7, 2013) (collecting cases).

Given the care provided for Hollyfield’s testicular pain – including pain medication, a support

device, consult at EHCC, and, ultimately, a medical transfer – he cannot show that his treatment

evidences deliberate indifference to his serious medical needs on the part of any defendant.

       To the extent that Hollyfield intends to raise a claim based on the manner in which Hurst

or any other defendant allegedly spoke to him, this claim cannot survive a motion for summary

judgment. “[M]ere threatening language or gestures of a custodial officer do not, even if true,

amount to constitutional violations.” Robertson v. City of Plano, Tex., 70 F.3d 21, 24 (5th Cir.

1995) (alteration omitted); see also Hines v. Cain, 2007 WL 891880 at *4 (E.D. La. Mar. 20, 2007)

(collecting cases); see also Hudson v. Univ. of Tex. Medical Branch, 441 Fed. App’x 291, 292–93

(5th Cir. 2011) (finding that mere threats also fail to support a claim of retaliation). Allegations of

callous or rude behavior alone in the provision of medical care also fail to support a deliberate

indifference claim. Atkins v. Lofton, 373 Fed. App’x 472, 473 n. 1 (5th Cir. 2010) (unpublished);

Frederick v. Pittman, 2014 WL 4729407 at *8 (S.D. Tex. Sep. 23, 2014). Hurst’s alleged threat,

even if true, would be insufficient to show a constitutional violation in light of the constitutional

adequacy of his response to Hollyfield’s complaints.




                                                  -6-
   B. Negligence

       The Louisiana Medical Malpractice Act (“LMMA”), LA. REV. STAT. § 40:1231.1 et seq.,

governs claims of malpractice against qualified health care providers. Under the LMMA,

malpractice is defined as “any unintentional tort or any breach of contract based on health care or

professional services rendered, or which should have been rendered, by a health care provider, to

a patient.” LA. REV. STAT. § 40:1231.1(13). Additionally, Louisiana law recognizes that prison

officials have a duty to provide inmates with “reasonable medical care.” Harper v. Goodwin, 930

So.2d 1160, 1163 (La. Ct. App. 2d Cir. 2006).

       A plaintiff claiming medical malpractice by a physician must establish, by a preponderance

of the evidence: (1) the defendant’s standard of care, (2) his breach of that standard, and (3) a

causal connection between the breach and the claimant’s injuries. LA. REV. STAT. § 9:2794(A).

Nurses who perform medical services are subject to the same standard of care as physicians: to

exercise the degree of skill ordinarily employed under similar circumstances by members of the

profession in good standing in the same community or locality, and to use reasonable care and

diligence, along with their best judgment, in their application of skill to the case. Little v. Pou, 975

So.2d 666, 674–75 (La. Ct. App. 2d Cir. 2008). Expert testimony is usually required to establish

the applicable standard of care. Schultz v. Guoth, 57 So.3d 1002, 1006–07 (La. 2011). However,

an exception is made where “the negligence is so obvious that a lay person can infer [it] without

the guidance of expert testimony.” Id.

       Hollyfield provides no expert support for his negligence claims. The record in this case

prevents the Court from otherwise finding any basis to determine that a defendant might have

breached the applicable standard of care. Accordingly, defendants are entitled to judgment as a

matter of law on these claims as well.



                                                  -7-
                                        IV.
                                   CONCLUSION

      For the foregoing reasons, the Motion for Summary Judgment [doc. 27] will be

GRANTED and all claims in this matter DISMISSED WITH PREJUDICE.

      THUS DONE in Chambers this 13th day of May, 2019.




                 ____________________________________________
                          ROBERT R. SUMMERHAYS
                      UNITED STATES DISTRICT JUDGE




                                        -8-
